DETAILED ACTION

This office action is in response to the application filed on 9/302021.  Claims 1, 3-13, 15-19 are pending.  Claims 1, 3-13, 15-19 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-13, 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 9,463,129.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims an apparatus that includes structures of “a table,” “an overhead hood,” and at least one “grid plate.”  Additionally, the patent discloses features that read on Applicant’s claimed lift system, and electronic control system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 3-13, 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent Application 16/403,854.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application includes claims that recite structures of “a table,” “a hood,” and a “control panel.”  Additionally, the patent discloses features that read on Applicant’s claimed lift system, and claimed interchangeable plates.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore 
This is a provisional double patenting rejection, as the claims at issue have not in fact been patented. 
Claims 1, 3-13, 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,702,434.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims an apparatus that includes structures of “a table,” “an overhead hood,” “a plurality of interchangeable plates,” “a lift system,” and “an electronic control and monitoring system.”  
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.









Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 13 recites “industrial grade with high mean time between failures.”  However, the specification does not describe how long a “high mean time” is meant to be or what is meant by “industrial grade.” It is unclear when infringement would occur.  Appropriate correction is required. 



In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman in view of US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”) and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”).
Claim 1.  A grossing station, said station comprising: a table (Hallman, Fig. 5, #34); an overhead hood (Hallman, Fig. 5, #66) connected to said table; a plurality of interchangeable plates (Hallman, Fig. 1, #52) arranged in a trough (Hallman, Fig. 9, #42) of said table; a lift system (Hallman teaches a lifting mechanism, #38, discussed in at least paragraph [0042]) connected to said table; and an electronic control and monitoring system (Hallman does not teach an electronic control and monitoring system, however Bisson teaches a system that monitors various aspects of an HVAC system; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the monitoring system of Bisson for the motivation of being able to optimize the efficiency of the ventilation system as discussed in Bisson paragraph [0002]) in communication with a touch screen controller (Bisson teaches the use of a touch screen in paragraph [0040]), an alarm system (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710) and a LED light system (Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; wherein said touch screen (Bisson teaches the use of a touch screen in paragraph [0040]) controller arranged on a surface of the station, said touch screen controller in communication with at least one manual toggle switch for overriding said electronic control and monitoring system and controlling bus systems if a system failure occurs, said manual toggle switch controls lights of the station, ventilation of the station, water for the station or a formalin system of the station (Hallman, paragraph [0042] teaches, “other switches also may be arranged on the table 40 at a predetermined position or any other surface of the grossing station 20 to operate the blower and ventilation system, lights, computers, etc., for the grossing station 20;” it would have been obvious to one of ordinary skill to use these switches if the electronic control system were not working), said touch screen controller is industrial grade with high mean time between failure values (Applicant’s language does not recite any specific structures that patentably differentiate over the prior art touch screen of Bisson; Examiner takes Official Notice that it would have been obvious to provide a durable touch screen controller, or in Applicant’s terminology “industrial grade”, in order to provide a longer useful life for the apparatus).
Claim 11.  The grossing station of claim 1 further comprising an air flow rate meter (Bisson teaches measuring “an air flow through the air filter” in paragraph [0037]).
Claim 12.  The grossing station of claim 1 wherein said alarm system allows a user to turn off any warning or alarm not needed for a predetermined autopsy, necropsy or pathology procedure (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710).
Claim 13.  A grossing station, said station comprising: a table (Hallman, Fig. 5, #34); an overhead hood (Hallman, Fig. 5, #66) connected to said table; a plurality of interchangeable plates (Hallman, Fig. 1, #52) arranged in a trough (Hallman, Fig. 9, #42) of said table; a lift system (Hallman teaches a lifting mechanism, #38, discussed in at least paragraph [0042]) connected to said table; and an electronic control and monitoring system (Hallman does not teach an electronic control and monitoring system, however Bisson teaches a system that monitors various aspects of an HVAC system; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the monitoring system of Bisson for the motivation of being able to optimize the efficiency of the ventilation system as discussed in Bisson paragraph [0002]) in communication with a touch screen controller (Bisson teaches the use of a touch screen in paragraph [0040]), an alarm system (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710) and a LED light system (Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; additionally Chan provides motivation in paragraph [0003], being that LED lights last 15,000 hours while incandescent lights only last 2,000 hours) of the grossing station, said LED light fixtures provide double light coverage on said table, said LED light fixtures having an approximate seven inch diameter reflector, a single LED array source, an approximate sixty degree viewing angle, an approximate eighteen inch center to center spacing between said LED light fixtures (Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a In re Rose, 105 USPQ 237, (CCPA 1955)).
Claim 15.  The grossing station of claim 13 wherein said LED light fixtures are approximately thirty four inches from said work area, said plurality of light fixtures comprises three said light fixtures (regarding the claimed spacing and size of the claimed lights, Chan paragraph [0073] teaches “additional light output can be provided by increasing the number of such lighting assemblies, including more closely positioning these together compared to the spacing shown herein;” additionally light fixtures are well known in the prior art and they are readily available in a variety of sizes, these claimed changes in size are considered to be an obvious matter of design choice that to not structurally distinguish over the prior art LED lamps of Chan; it would have been obvious matter of design choice to select light fixtures of any desired size since such a modification would have involved a mere change in the size of a component and a change is size is generally recognized as being within the level of ordinary skill in the art;  In re Rose, 105 USPQ 237, (CCPA 1955))..
Claim 16.  The grossing station of claim 15 wherein said LED light fixtures provide double light coverage (double light coverage is considered to be that which is shown in In re Rose, 105 USPQ 237, (CCPA 1955)).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”) and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent 6,162,269 to Greenlees et al. (“Greenlees”).
Claim 3.  The grossing station of claim 1 further comprising a filter hour meter, said filter hour meter is a configurable and flow-based meter (Bisson teaches monitoring an air filter over time to measure when it needs to be change in at least paragraph [0035], but does not explicitly discuss measuring hours that the filter has been in service; the use of an hour meter is well known in the art of air filters; Greenlees teaches an hour monitor to measure how long a filter has been in service, see column 2, lines 2-5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of Bisson with the hour meter of Greenlees for the purpose of monitoring a filter and knowing when to replace it, since replacing a filter at the necessary time is a stated goal of Bisson), a filter use is recorded only when air flow reaches said filter and is above a minimum limit that is set by a user (Applicant’s specification, paragraphs [00645]-[0065] discuss a user set minimum air flow limit to 
Claim 4.  The grossing station of claim 3 further comprising a flow sensor in electrical communication with said filter hour meter and an on/off switch in electrical communication with a blower (Bisson teaches the use of a flow sensor in at least paragraphs [0035]-[0037]; additionally, Hallman and Bisson both have the capability of turning a blower on and off).
Claim 5.  The grossing station of claim 3 wherein said filter hour meter is configured by said user to have a maximum filter usage hours to trigger an alarm (the use of an hour meter is well known in the art of air filters as is taught at least by Greenlees), a filter monitoring is enabled or disabled by said user (Greenlees teaches the use of an hour meter that measures time while the apparatus is in operation; this is equivalent to measuring time when an air flow threshold measurement limit is set as greater than zero; additionally Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710; turning off the alarm is equivalent to disabling the filter monitoring).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent Application Publication 2010/0164736 to Byers et al. (“Byers”).
Claim 6.  The grossing station of claim 1 further comprising an eco mode system, said eco mode system detects a presence of an individual in proximity to the station (Hallman and Byers teaches using a motion detector in at least paragraph [0055] and Figs. 4-5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the motion detection system of Byers with the apparatus of Hallman and Bisson for the predictable benefit of reducing power consumption).
Claim 7.  The grossing station of claim 6 wherein said eco mode system having a motion detection sensor arranged on a surface of the station (Byers teaches the use of a motion detector in paragraph [0055]; regarding the claimed location of the sensor, it would have been an obvious matter of design choice to place the sensor at any desired location on the apparatus).
Claim 8.  The grossing station of claim 6 wherein said eco mode system having a user set length of time, said eco mode system turns off lights and ventilation of the station when the station is left unused for said user set length of time (Byers, paragraph [0030] and Fig. 3).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent Application Publication 2005/0062594 to Takashima et al. (“Takashima”).
Claim 9.  A grossing station, said station comprising: a table (Hallman, Fig. 5, #34); an overhead hood (Hallman, Fig. 5, #66) connected to said table; a plurality of interchangeable plates (Hallman, Fig. 1, #52) arranged in a trough (Hallman, Fig. 9, #42) of said table; a lift system (Hallman teaches a lifting mechanism, #38, discussed in at least paragraph [0042]) connected to said table; and an electronic control and monitoring system (Hallman does not teach an electronic control and monitoring system, however Bisson teaches a system that monitors various aspects of an HVAC system; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of ]) in communication with a touch screen controller (Bisson teaches the use of a touch screen in paragraph [0040]), an alarm system (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710) and a LED light system (Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; additionally Chan provides motivation in paragraph [0003], being that LED lights last 15,000 hours while incandescent lights only last 2,000 hours) of the grossing station, Takashima teaches a fuel overflow alarm system; it would have it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with an overflow alarm since formalin is also a hazardous liquid that a user would want to keep from spilling, and since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results; also see Takashima paragraph [0002]), said formalin tank having a low level sensor arranged thereon, said waste tank having a high level sensor arranged thereon, said low level sensor and said high level sensor in communication with said remote warning system (Takashima teaches both full and empty tank detection switches in paragraph [0035]).
Claim 10.  The grossing station of claim 9 wherein said remote warning system sends said warning indicator to a remote server, the grossing station, or electronic device, said remote .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent 6,082,392 to Watkins, Jr. (“Watkins”).
Claim 17.  Hallman teaches a grossing table that includes “an integrated liquid system for holding formalin,” and in paragraph [0041] discusses storing formalin, which is a hazardous chemical which requires careful handling.  The teachings Watkins are directed toward the handling of petroleum fuels.  Hallman does not teach a formalin cart that is a separate apparatus than the grossing table; Watkins teaches a separate refueling apparatus; It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the structures and techniques of Watkins with the apparatus of Hallman in order to manage pumping of formalin in the same manner that fuel is managed.  Using the techniques of Watkins with the apparatus of Hallman would have been obvious since these techniques known work in one field of endeavor (fuel distribution) would have prompted 
Applicant recites:
The grossing station of claim 1 further comprising a formalin refill system, said formalin refill system comprising: a formalin container having a formalin level sensor arranged thereon (Hallman teaches a formalin refill system with a container, at least in paragraph [0041] which discusses a formalin storage container and appropriate piping; additionally, Watkins teaches a tank at Fig. 1, #200; regarding a level sensor, regarding a level sensor, see Watkins, column 3, lines 1-7); a cart with wheels or rollers (Watkins, Fig. 1 teaches a truck with wheels), said formalin container is arranged on said cart (Watkins, Fig. 1, tank is #200); a refill pump arranged on said formalin container (Watkins, Fig. 1, pump is #201); a refill hose (Watkins, Fig. 1, #100) connected to said refill pump; and a refill pump power cord connected to said refill pump (the pump of Watkins is electrically connected to control system #230, as described in column 6, lines 41-57). 
Claim 18.  The grossing station of claim 17 further comprising a refill electric outlet arranged on the station, said refill pump power cord plugs into said refill electric outlet during refilling of a formalin tank arranged on the station (it would have been an obvious matter of design choice to provide auxiliary power from a power outlet to the system of Watkins since one of ordinary skill would know that electricity can be provided by multiple sources, and it appears that the claimed invention, or the apparatus of Watkins, would perform equally well, regardless of the source of electrical power).
Claim 19.  The grossing station of claim 18 wherein said refill electric outlet automatically turns off when said formalin level sensor detects said formalin tank is full, said formalin level sensor is in electrical communication with said refill electric outlet (the pump of Watkins is electrically connected to control system #230 and the pump of Watkins is turned off 

Discussion of allowable subject matter

Examiner notes that Applicant’s specification discusses an air flow turbulence indicator.  Inclusion of an air flow turbulence indicator, if claimed in sufficient detail, and in conjunction with Applicant’s current limitations, would likely overcome the prior art of record.
Furthermore, Applicant may be able to overcome the prior art by including other details of Applicant’s disclosure, if such details provide structural limitations not found in the prior art.  If prior art structures and functionality are found in the prior art, then the combination would likely be obvious (MPEP §2143 states that “Combining prior art elements according to known methods to yield predictable results” is an example of a rationale that may support a conclusion of obviousness).  However, if the combination of claimed structures provides functionality that is not found in the prior art, this would support an argument of non-obviousness.


Response to Applicant's remarks and amendments

Regarding double patenting rejections, Applicant has submitted terminal disclaimers dated 9/30/21, however the terminal disclaimers have not been approved.  See Terminal Disclaimer review decision dated 9/30/21.  Please file a Power of Attorney, then resubmit terminal disclaimers.
Regarding the objection to claim 13, Applicant has amended the claim and the objection has been withdrawn.
Regarding the prior rejection of claim 2 under 35 USC 112(b), Applicant has cancelled the claim, and the rejection has been withdrawn.  However, amended claim 1 contains similar language and is rejected as discussed above.
Regarding the prior rejection of claim 13 under 35 USC 112(b), Applicant has amended the claim, and the rejection has been withdrawn.
Regarding the prior rejection of claim 19 under 35 USC 112(b), Applicant has amended the claim, and the rejection has been withdrawn.
With respect to independent claim 1, Applicant makes general allegations on pages 8-10 of remarks that the cited prior art does not teach the claimed invention.  Examiner respectfully disagree, as discussed in the above rejections.  Specific allegations and arguments are discussed as follows.
On page 11 of remarks, Applicant argues that Examiner’s use of Official Notice is in error because the prior use a touch screen with a grossing station “is not capable of instant and unquestionable demonstration as being well known.”  However, Official Notice is invoked only to indicate that the existence of durable (rather than fragile) touch screen is known.  In support of this Official Notice statement, see US Patent Application Publication 2010/0262483 to McGurk, specifically paragraph [0016] which discusses “durable touch screens”.    That a touch screen can be used with a grossing station is obvious due to the teachings of Hallman and Bisson, as discussed above.
On pages 11-13 of remarks, Applicant argues that Bisson is non-analogous art and that the combination of prior art is only as a result of hindsight reconstruction.  Examiner respectfully disagrees.  Bisson teaches an HVAC control system.  Hallman teaches a grossing station that includes a ventilation system.  As noted in the above rejections, it would have been obvious to provide the control system of Bisson for use with the apparatus of Hallman.
Applicant makes similar arguments with respect to independent claim 13 on pages 13-15 of remarks.  The same responses with respect to claim 1 also apply to claim 13.  Applicant 
Applicant makes similar arguments with respect to independent claim 9 on pages 16-18 of remarks.  The same responses herein with respect to claim 1 also apply to claim 9.  Applicant additionally argues that the cited reference to Takashima does not teach “a grossing station having a remote warning system that is capable of monitoring a formalin tank on its own and a waste tank on its own and display warning s if that formalin tank is empty or if the waste tank is full.”  However, the rejection is not based on Takashima alone.  The rejection is actually based upon the combined teachings of the grossing station of Hallman in view of the teachings of Takashima.  Takashima simply teaches the prior art knowledge of using alarm devices on a tank with a “pollutant, toxic, corrosive, flammable, or expensive” liquid in order to know when to stop filling a tank (Takashima, paragraph [0002]), and additionally that alarms can be used to show that a tank is approaching an empty level (Takashima, paragraph [0035]).  Applicant further argues on pages 19-20 that Takashima is non-analogous art.  However, Examiner respectfully disagrees.  Hallman teaches an apparatus that contains a tank of a dangerous or potentially corrosive liquid (formalin).  Takashima is directed toward an alarm system for a tank that contains a dangerous or corrosive liquid, and specifically states that “knowing when to stop 
With respect to claim 10 Applicant argues on page 19 of remarks, that Official Notice has been improperly applied.  Specifically, Applicant argues that “internet enabled wireless communications in grossing stations is not capable of instant and unquestionable demonstration as being well known in the art.”  However, Examiner did not make this allegation.  In fact, the rejection states “Examiner take Official Notice that internet enabled wireless communications are well known.”  In fact, “wireless communications” are taught by Bisson.  Examiner’s statement of Official Notices is simply to indicate that one of ordinary skill in the art would understand that the term “wireless communications” encompasses various well-known internet communications protocols such as the use of an IP address (which is positively claimed by Applicant), and that when Bisson teaches “wireless communications” one of ordinary skill in the art would understand that wireless communications includes the use of IP addresses.  As proof that internet protocols are well known, see US Patent Application 2010/0290380 to Tsai et al., paragraph [0030].
Applicant’s remarks and amendments have been fully considered, but they have not been found to be persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673